DETAILED ACTION

This office action is responsive to communication(s) filed on 8/3/2021.
 	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory device, comprising: multiple pairs of tiles, at least some of the pairs of tiles including a block select circuit, each portion of the block select circuit within a first pair of tiles of the multiple pairs of tiles offset, in a first direction and a second, different direction, from each portion of the block select circuit within a second pair of tiles of the multiple pairs of tiles, at least one pair of tiles of the multiple pair of tiles having an associated vertical string driver offset, in the second, different direction, from each of a first tile and a second tile of an associated pair of tiles.

The closest prior art, Kim (US 20120113721) discloses similar teachings but fails to disclose the limitations recited above. Kim thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 10, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory device, comprising: a number of pages, at least one page of the number of pages including: a portion of a block select circuit; additional circuity; and a page buffer having an area greater than a combined area of the portion of the block select circuit and the additional circuitry of an associated page.
Regarding claims 11-14, they are allowable at least because they are dependent on independent claim 10.
The closest prior art, Kim (US 20120113721) discloses similar teachings but fails to disclose the limitations recited above. Kim thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 15, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a memory device, comprising: a memory array including a number of memory cells; and a region proximate the memory array and including: a first tile group including a first tile and a second tile offset from the first tile in a first direction, the first tile including a first portion of block select circuitry and a first portion of page buffer circuitry, and the second tile including a second portion of the block select circuitry and a second portion of the page buffer circuitry; a first vertical string driver positioned between the first tile and the second tile; a second tile group including a third tile and a fourth tile, the third tile including a third portion of the block select circuitry and a third portion of the page buffer circuitry, and the fourth tile including a fourth portion of the block select circuitry and a fourth portion of the page buffer circuitry; and a second vertical string driver positioned between the third tile and the fourth tile; wherein each portion of the portions of the block select circuity is offset, in a second, different direction, from each other portion of the portions of the block select circuitry.
Regarding claims 16-20, they are allowable at least because they are dependent on independent claim 15.
The closest prior art, Kim (US 20120113721) discloses similar teachings but fails to disclose the limitations recited above. Kim thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/3/2021, with respect to claims 1, 10 and 15 have been fully considered and are persuasive.  The rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827